Case 1:17-cv-00195-KD-B Document 209 Filed 02/07/20 Page 1 of 13                 PageID #: 2442



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                             MOBILE DIVISION

  APRIL NAIL, et al.,

         Plaintiffs,                                    No. 1:17-cv-195-KD-B

  v.                                                    Chief District Judge DuBose

  ROBERT SHIPP, et al.,                                 Jury Demand

         Defendants.


        PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR AWARD OF
         LIQUIDATED DAMAGES AND RESPONSE IN OPPOSITION TO
           DEFENDANTS’ MOTION FOR OFFSET OF JURY AWARD

        Under this Court’s Order of January 21, 2020, [Doc. 204], Plaintiffs submit their

 Reply in Support of their Motion for Award of Liquidated Damages and Response in

 Opposition to Defendants’ Motion for Offset of Jury Award. This Court should grant

 Plaintiffs’ motion and deny Defendants’ motion.

                                     INTRODUCTION

        Following the presentation of the Parties’ evidence and instructions by the Court,

 the jury returned a verdict in Plaintiffs’ favor in this collective action under the Fair Labor

 Standards Act of 1938 (“FLSA” or “Act”), 29 U.S.C. §§ 201–19. Specifically, the jury

 found that Defendants willfully violated the FLSA by shifting their business expenses to

 Plaintiffs and systematically eliminating Plaintiffs’ recorded hours worked. [Doc. 198-1.]

 The jury accordingly awarded damages to Plaintiffs for their back wages. [Id.]
Case 1:17-cv-00195-KD-B Document 209 Filed 02/07/20 Page 2 of 13              PageID #: 2443



        Plaintiffs have asked this Court to award them liquidated damages equal to the back

 wages the jury awarded. [Doc. 203.] Defendants contend that this Court should not award

 liquidated damages to Plaintiffs and should instead offset the jury’s damages awards by

 the amounts that Defendants allege they paid to the U.S. Department of Labor (“DOL”) for

 Plaintiffs. [Doc. 207; see also Doc. 202, at 4.] The plain language of the FLSA and binding

 precedent from the United States Court of Appeals for the Eleventh Circuit support

 Plaintiffs’ position.   Defendants, on the other hand, ask the Court to act in direct

 contravention of a Congressional statute and binding precedent. This Court should award

 liquidated damages and deny an offset.

                                       ARGUMENT

        I.     The plain language of the FLSA and binding Eleventh Circuit
               precedent mandate an award of liquidated damages to Plaintiffs.

        As Plaintiffs explained in their motion, the unambiguous language of the FLSA and

 binding precedent from the United States Court of Appeals for the Eleventh Circuit require

 this Court to award Plaintiffs liquidated damages. [Doc. 203.] The relevant provision of

 the FLSA states:

        Any employer who violates the provisions of section 206 or section 207 of
        this title shall be liable to the employee or employees affected in the amount
        of their unpaid minimum wages, or their unpaid overtime compensation, as
        the case may be, and in an additional equal amount as liquidated damages.

 29 U.S.C. § 216(b) (emphasis added). And in cases where a jury finds that the defendant

 willfully violated the Act, binding precedent from the Eleventh Circuit mandates that

 district courts award liquidated damages: “We conclude . . . that in an FLSA case a jury’s

 finding in deciding the limitations period question that the employer acted willfully


                                              2
Case 1:17-cv-00195-KD-B Document 209 Filed 02/07/20 Page 3 of 13           PageID #: 2444



 precludes the court from finding that the employer acted in good faith when it decides

 the liquidated damages question.” Alvarez-Perez v. Sanford-Orlando Kennel Club, Inc.,

 515 F.3d 1150, 1166 (11th Cir. 2008).

       Defendants argue that it would be unfairly punitive for this Court to award

 liquidated damages to Plaintiffs. [See Doc. 207, at 4 (stating that an offset would be

 “equitable” and awarding liquidated damages “manifestly unjust”).] Liquidated damages,

 however, are not punitive. As the Supreme Court of the United States explained:

       [T]he liquidated damage provision is not penal in its nature but constitutes
       compensation for the retention of a workman’s pay which might result
       in damages too obscure and difficult of proof for estimate other than by
       liquidated damages. It constitutes a Congressional recognition that failure
       to pay the statutory minimum on time may be so detrimental to maintenance
       of the minimum standard of living “necessary for health, efficiency and
       general well-being of workers” and to the free flow of commerce, that
       double payment must be made in the event of delay in order to insure
       restoration of the worker to that minimum standard of well-being.
       Employees receiving less than the statutory minimum are not likely to have
       sufficient resources to maintain their well-being and efficiency until such
       sums are paid at a future date.

 Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 707–08 (1945) (emphasis added) (footnotes

 omitted) (citation omitted). Congress directed the federal courts to make awards of

 liquidated damages as compensation for employees’ injuries.

       Next, Defendants’ motion requests that this Court award Plaintiffs only partial

 liquidated damages. [Doc. 207, at 4.] But binding and longstanding precedent from the

 Eleventh Circuit precludes the Court from doing so absent an explicit finding of

 Defendants’ good faith: “[T]he district court’s decision whether to award liquidated

 damages does not become discretionary until the employer carries its burden of proving



                                            3
Case 1:17-cv-00195-KD-B Document 209 Filed 02/07/20 Page 4 of 13               PageID #: 2445



 good faith. In other words, liquidated damages are mandatory absent a showing of good

 faith.” Joiner v. Macon, 814 F.2d 1537, 1540 (11th Cir. 1987) (emphasis added). This

 Court has not made a finding of Defendants’ good faith, and as mentioned above, the Court

 cannot do so where the jury found that Defendants willfully violated the FLSA. Alvarez-

 Perez, 515 F.3d at 1166.

        Binding precedent mandates liquidated damages and does not provide the court

 discretion to award only partial liquidated damages when, as here, the jury finds a willful

 violation of the FLSA. The pre-requisite finding to award partial liquidated damages—the

 Defendants’ good faith—is precluded by the jury’s willfulness finding. The Act and

 binding precedent, therefore, require that the Court award $30,849.28 as liquidated

 damages.

        II.    This Court should not offset Plaintiffs’ damages.

        At the final pretrial conference, the concept of a potential offset was discussed in

 the context of resolving dueling motions in limine surrounding the DOL’s investigation.

 Plaintiffs’ counsel was agreeable to some sort of offset, provided that it did not prejudice

 the Plaintiffs’ right to collect the entire judgment. Plaintiffs’ counsel understood that the

 benefit of attempting to agree about an offset after the judgment was that the Defendants

 would not seek to introduce the DOL payments as evidence during the trial, but rather

 would address the payments with the Court after the jury’s verdict.

        During the trial, the Court permitted Defendants to introduce the DOL amounts for

 each specific Plaintiff into evidence; permitted Defendant Matt Shipp to testify about those

 amounts repeatedly; permitted counsel for Defendants to argue that Plaintiffs should have


                                              4
Case 1:17-cv-00195-KD-B Document 209 Filed 02/07/20 Page 5 of 13              PageID #: 2446



 collected their money from the DOL rather than filing this lawsuit; and permitted

 Defendants to argue or to insinuate that the money was still available to Plaintiffs at the

 DOL. Indeed, the primary thrust of Defendants’ case was that they were investigated by

 the DOL and had already paid the money that the DOL said Defendants owed to Plaintiffs.

        Even though Plaintiffs contended then and maintain now that the introduction at

 trial of the amounts that Defendants allege they paid to the DOL for some Plaintiffs (“DOL

 amounts”) prejudiced Plaintiffs and that Plaintiffs did not receive the benefit of excluding

 this prejudicial evidence at trial, Plaintiffs’ counsel still entertained the concept of

 permitting an offset. Plaintiffs’ counsel entertained agreeing to an offset only if: (1) the

 offset would only apply if the DOL amounts covered the same period and the same claims

 as the jury verdict; (2) Plaintiffs could obtain their money from the DOL now; and

 (3) Plaintiffs could accept money from the DOL without prejudicing their trial or appeal

 rights. Absent these conditions, allowing an offset would unduly prejudice Plaintiffs’

 substantive FLSA rights.

        Defendants have never provided to Plaintiffs or this Court information concerning

 precisely for what period or precisely for what claims the DOL assessed back wages during

 its investigation. The period of the DOL investigation and Plaintiffs’ recovery period have

 some overlap, but they are not identical. And the rationale the DOL used to determine that

 Defendants owed Plaintiffs back wages is unknown to Plaintiffs. It is therefore impossible

 to determine whether the DOL amounts cover the same period or relate to the same claims

 Plaintiffs won at trial.




                                              5
Case 1:17-cv-00195-KD-B Document 209 Filed 02/07/20 Page 6 of 13                  PageID #: 2447



        Additionally, upon investigating a way to agree to an offset, Plaintiffs’ counsel has

 determined that there is no way Plaintiffs can accept money from the DOL without

 prejudicing their appellate rights and that if Plaintiffs exercise their rights to appeal, there

 is no way the money will be available to them. Further, upon consideration of the jury’s

 verdict, the evidence presented the jury, and the argument of counsel, it is highly likely that

 the jury has already considered that Plaintiffs would be entitled to the money from the DOL

 in addition to the jury’s verdict amounts. That is, the amount paid to the DOL is already

 factored into the jury’s specific damage awards for each Plaintiff.

               A.      Plaintiffs did not accept money from the DOL to preserve
                       their rights to liquidated damages, trial, and appeal.

        Plaintiffs—victims of willful wage theft by their employer—chose not to accept

 money from the DOL in order to enforce their rights under the FLSA in federal court. The

 DOL settlement only provided recovery of unpaid wages for a two-year period without

 liquidated damages. By pressing their claims at trial, however, Plaintiffs proved that

 Defendants willfully violated the FLSA, entitling them to liquidated damages; made a

 recovery for certain individuals for uncompensated work that occurred before and after the

 period covered by the DOL investigation; recovered damages for uniforms not included in

 the DOL amounts; and preserved other rights.

        One of the rights Plaintiffs preserved by not accepting money from the DOL is the

 right to collect liquidated damages from Defendants, which Plaintiffs would have waived

 had they participated in the DOL settlement process. 29 U.S.C. § 216(c) (“[T]he agreement

 of any employee to accept . . . payment [supervised by the DOL] shall upon payment in



                                                6
Case 1:17-cv-00195-KD-B Document 209 Filed 02/07/20 Page 7 of 13                  PageID #: 2448



 full constitute a waiver by such employee of any right he may have under subsection (b)

 of this section to such unpaid minimum wages or unpaid overtime compensation and an

 additional equal amount as liquidated damages.”).           As discussed above, this Court

 accordingly should reject Defendants’ argument that it would be “equitable” not to award

 Plaintiffs liquidated damages on the amounts that Defendants contend they paid to the

 DOL. [Doc. 207, at 4.] Instead, it is both equitable and mandatory for this Court to award

 Plaintiffs the liquidated damages to which they are entitled under the FLSA. Alvarez-

 Perez, 515 F.3d at 1166; Joiner, 814 F.2d at 1540.

        Another right Plaintiffs preserved by rejecting money from the DOL is the right to

 an appeal after a verdict in federal court. FLSA § 216(c) requires Plaintiffs to waive their

 rights under § 216(b) if they accept money from the DOL. 29 U.S.C. § 216(c). One of

 Plaintiffs’ conditions to agreeing to an offset is therefore precluded by the FLSA.1 If this

 Court ordered an offset and directed Plaintiffs to collect their money from the DOL, the

 Court would create a catch-22 for Plaintiffs: Either follow the Court’s order, collect the

 DOL money now, and give up their rights to appeal; or defy the Court’s order and subject

 themselves to possible contempt of court while not receiving all the damages the jury

 awarded them. This Court should not put Plaintiffs in such a position solely to benefit

 Defendants, whom the jury found to be scofflaws.




        1.      Plaintiffs’ counsel did not realize this at the final pretrial conference or when
 discussing an offset with opposing counsel following the trial.


                                                7
Case 1:17-cv-00195-KD-B Document 209 Filed 02/07/20 Page 8 of 13             PageID #: 2449



                  B.   An offset would punish Plaintiffs for exercising their
                       appeal rights, and Defendants have already received the
                       benefit of their DOL settlement.

        The DOL only holds monies for 3 years after they are paid. U.S. Dep’t of Labor,

 “Workers Owed Wages,” available at https://webapps.dol.gov/wow/ (“If we cannot find

 an employee, we hold their back wages for three years while we continue our efforts to

 locate them.”). Defendants paid the DOL amounts to the agency in either late September

 or early October of 2017. [Tr. Ex. 76, at 1 (directing Defendants to submit evidence of

 payment to the DOL within 10 days of September 27, 2017).] The DOL accordingly will

 only hold Plaintiffs’ monies until approximately October 1, 2020, before turning those

 funds over to the U.S. Treasury. If Plaintiffs choose to appeal after this Court rules on

 attorneys’ fees, there is little chance that the Eleventh Circuit would decide even an

 expedited appeal by October 1 of this year.

        Plaintiffs chose not to participate in the DOL settlement. Defendants knew that all

 their employees subject to the DOL investigation need not accept the settlement when the

 Defendants decided to pay money to the DOL. They assumed the risk that they may face

 litigation even after the DOL settlement, but Defendants decided to move forward with the

 settlement anyway. Defendants have received the full benefit of their settlement bargain

 with the DOL. It is no surprise that some Plaintiffs would choose to pursue their rights in

 federal court.

        The argument that a full recovery for Plaintiffs somehow prejudices Defendants is

 based entirely on viewing the DOL settlement without considering what Defendants knew

 when they entered the agreement. Defendants, knowing the full facts, decided to enter a


                                               8
Case 1:17-cv-00195-KD-B Document 209 Filed 02/07/20 Page 9 of 13               PageID #: 2450



 settlement under specific terms with the DOL. One of those terms was that any money not

 accepted by Defendants’ employees would revert to the U.S. Treasury. Another condition

 of the settlement was that the employees could reject the settlement and pursue their claims.

 Defendants should have negotiated with the DOL that if any current or former employee

 pursued her rights in court that the DOL would refund the money to Defendants. They did

 not. This Court should not prejudice Plaintiffs to help scofflaw Defendants renegotiate the

 terms of their settlement with the DOL.

               C.     It is more likely that the jury already discounted Plaintiffs’
                      damages to account for the DOL amounts than that the
                      jury awarded Plaintiffs a double recovery.

        Defendants presented evidence of damage payments made to the DOL that were

 earmarked for Plaintiffs. Defendants’ main theme at trial was as follows: The DOL

 determined damages; Defendants paid those damages; and all Plaintiffs had to do was cash

 the DOL check. The Court permitted Defendants to present such evidence and argument

 over Plaintiffs’ objections. The jury therefore knew about Defendants’ payment to the

 DOL and the specific DOL amounts for which Defendants want an offset and still found

 that Defendants willfully violated the Act and awarded damages to Plaintiffs. Although

 impossible to know with certainty, it is more likely that the jury already discounted

 Plaintiffs’ damages awards by the DOL amounts than that the jury awarded Plaintiffs a

 double recovery.

        If—as Plaintiffs urged—this Court had excluded evidence of the DOL amounts at

 trial, then Defendants might have a stronger argument in favor of an offset. Where the jury

 considered the DOL amounts, however, it is not appropriate for Defendants or this Court


                                              9
Case 1:17-cv-00195-KD-B Document 209 Filed 02/07/20 Page 10 of 13                PageID #: 2451



  to assume that the jury awarded Plaintiffs a “double recovery” for the DOL amounts.

  [See id. at 4]; see also Ash v. Tyson Foods, Inc., 664 F.3d 883, 898 (11th Cir. 2011) (citing

  United States v. Lopez, 649 F.3d 1222, 1237 (11th Cir. 2011)) (stating that federal courts

  presume juries follow their instructions). This Court should not permit Defendants to

  create—over Plaintiffs’ objections—the scenario that Defendants now contend is unfair

  and to assume that the jury acted inconsistently with all the evidence presented at trial and

  the Court’s instructions on damages. Where the jury’s damages awards do not match the

  amounts requested by Plaintiffs, however, it is more plausible to assume that the jury

  applied Defendants’ theories and discounted some portion of the DOL amounts from

  Plaintiffs’ damages than that the jury awarded Plaintiffs a double recovery.

                D.     Defendants have not demonstrated to this Court that the
                       DOL still has the funds at issue or explained how Plaintiffs
                       could practically claim the DOL amounts.

         Defendants assert without support that the DOL is holding the DOL amounts for

  Plaintiffs. [Doc. 207, at 1–2.] This Court should not assume the DOL is holding funds for

  Plaintiffs without evidence of that fact.

         Since the trial concluded, counsel for Plaintiffs has contacted the Mobile office of

  the DOL on multiple occasions to inquire about the money Defendants contend that they

  paid to the DOL and whether counsel could obtain and distribute those funds to Plaintiffs.

  [Ex. 1, Teeples Decl.] Although the Assistant District Director (“ADD”) has spoken to

  Plaintiffs’ counsel on more than one occasion and has made internal inquiries about the

  DOL amounts, the DOL has not yet confirmed to Plaintiffs’ counsel either that Defendants




                                               10
Case 1:17-cv-00195-KD-B Document 209 Filed 02/07/20 Page 11 of 13              PageID #: 2452



  paid the specific amounts Defendants included in their motion or that the DOL is holding

  those funds for Plaintiffs. [Id. at ¶¶ 3–10.]

         Even if the DOL has funds for Plaintiffs, the ADD has explained that the agency

  will not release them to Plaintiffs’ counsel. Rather, the ADD explained that the individual

  Plaintiffs must directly and separately claim their funds from the DOL. [Id. at ¶ 12.] It

  therefore does not appear that there exists a systematic way this Court could order

  Defendants’ requested offset and could ensure that Plaintiffs receive all the damages that

  the jury awarded. This practical problem alone justifies denying Defendants’ motion.

         This Court should deny Defendants’ motion for an offset. It is inappropriate to

  assume the jury awarded Plaintiffs a “double recovery” where the jury considered the DOL

  amounts, and Defendants have neither demonstrated to the Court that the DOL is holding

  funds for Plaintiffs nor proposed a workable procedure for distributing to Plaintiffs any

  funds the DOL might be holding. At minimum, this Court should award full liquidated

  damages to Plaintiffs and defer ruling on Defendants’ motion until Defendants

  (1) demonstrate that DOL amounts overlap with the period and claims for which the jury

  awarded damages, (2) present actual evidence that the DOL has the funds Defendants

  allege, and (3) explain how Plaintiffs can either claim the DOL amounts now without

  forfeiting their rights to appeal or that the DOL amounts will still be available after

  Plaintiffs exhaust their appeal rights.

                                        CONCLUSION

         The unambiguous language of the FLSA and binding Eleventh Circuit precedent

  require this Court to award liquidated damages to Plaintiffs. And Defendants have not


                                                  11
Case 1:17-cv-00195-KD-B Document 209 Filed 02/07/20 Page 12 of 13            PageID #: 2453



  demonstrated to this Court that they should be entitled to an offset for the DOL amounts.

  This Court accordingly should grant Plaintiffs’ motion and deny Defendants’ motion.

        Date: February 7, 2020                Respectfully submitted,

                                              /s/ Charles P. Yezbak, III
                                              Charles P. Yezbak, III
                                              YEZBAK LAW OFFICES PLLC
                                              P.O. Box 159033
                                              Nashville, TN 37215
                                              Tel.: (615) 250-2000
                                              Fax: (615) 250-2020
                                              yezbak@yezbaklaw.com

                                              Daniel Eduardo Arciniegas
                                              ARCINIEGAS LAW, PLLC
                                              P.O. Box 682344
                                              Franklin, TN 37068
                                              Tel.: (629) 777-5339
                                              Fax: (615) 988-9113
                                              daniel@attorneydaniel.com

                                              Abby M. Richardson
                                              RICHARDSON LAW FIRM, LLC
                                              118 North Royal Street, Suite 100
                                              Mobile, AL 36602
                                              Tel.: (251) 338-1695
                                              Fax: (251) 338-1698
                                              abby@richardsonlawllc.com

                                              Attorneys for Plaintiffs




                                             12
Case 1:17-cv-00195-KD-B Document 209 Filed 02/07/20 Page 13 of 13           PageID #: 2454



                             CERTIFICATE OF SERVICE

        I hereby certify that on February 7, 2020, I filed a true and correct copy of this

  document via the Court’s CM/ECF system, which sent electronic notice to the following

  counsel of record:

  C. Randall Caldwell, Jr.
  CALDWELL WENZEL & ASTHANA, PC
  218 N. Alston Street
  Foley, AL 36535
  Tel.: (251) 948-2168
  Fax: (251) 948-2938
  rcaldwell@caldwellwenzel.com

  Attorney for Defendants


                                             /s/ Charles P. Yezbak, III
                                             Charles P. Yezbak, III




                                            13
